Citation Nr: 0321942	
Decision Date: 08/29/03    Archive Date: 09/04/03	

DOCKET NO.  99-13 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied the benefit sought on 
appeal.  The veteran, who had active service from June 1951 
to November 1951, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  In 
October 2000 the Board returned the case to the RO for 
additional development, and the case was subsequently to the 
Board.  

In a decision dated in July 2001, the Board affirmed the RO's 
denial of the benefit sought on appeal.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and in an Order dated in 
January 2003, the Court vacated the Board's decision and 
remanded the case to the Board for readjudication.  The case 
was subsequently returned to the Board.  


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

Unfortunately, as was noted in the Court's Order, although 
the Board's July 2001 decision stated that the VA had 
provided all necessary assistance in obtaining identified 
treatment records in connection with the claim, no document 
in the record specifically stated, as the 38 U.S.C.A. 
§ 5103(a) notice must, what evidence was necessary to 
substantiate the veteran's claim, nor does any document 
address which evidence the VA would seek to obtain and which 
evidence the claimant would be expected to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); see 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that Board's failure to address adequately the new 
38 U.S.C.A. § 5103(a) notice provisions requires a remand 
under 38 U.S.C.A. § 7104(a)(d)(1)).  Therefore, further 
notice to the veteran is required.  

While in theory, the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In that case, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board to provide the 
notice required by 38 U.S.C.A. § 5103(a) and provide a 
claimant not less than 30 days to respond to the notice, was 
invalid because it was contrary to 38 U.S.C.A. § 5103(b), 
which provided a claimant one year to submit evidence.  As a 
result, at this point in time, the Board cannot provide 
notice to the appellant of the provisions of the VCAA, 
including the division of responsibilities between the VA and 
the appellant in obtaining evidence.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to ensure due process, 
and to comply with the Court's Order in this, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:  

The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notice to the 
veteran of the type of evidence necessary 
to substantiate his claim and the 
division of responsibilities between the 
VA and the veteran in obtaining that 
evidence.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence, and as indicated above, under the VCAA.  
If the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development, to ensure due process, and to comply with the 
Court's Order in this case.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran unless he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



